[Letterhead of Kleinberg, Kaplan, Wolff & Cohen, P.C.] Writer’s E-Mail: dedelstein@kkwc.com Writer’s Direct Dial: 212.880.9892 August 2, 2010 Mr. Jim O’Connor Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: Rochdale Core Alternative Strategies Fund LLC File Nos.:333-138071; 811-21965 (the “Fund”) Dear Mr. O’Connor: In connection with the Fund’s Post-Effective Amendment No. 7 to the Registration Statement on Form N-2, under the Securities Act of 1933, as amended, and Amendment No. 9 to the Registration Statement, under the Investment Company Act of 1940, as amended, for the Fund (the “Registration Statement”), we have received the following oral comments from you and Christina DiAngelo in our conversation on July 28, 2010, and respond to each of the comments as set forth below. The references to the Acquired Fund Fees and Expenses in the fee table should be revised to delete the reference to the fees collected and expenses assessed “by the managers” of the underlying hedge funds. We have revised the description of the Acquired Fund Fees and Expenses to read as follows: “Fees collected and expenses assessed by the underlying Hedge Funds.” References to the fee waiver in the fee table should be deleted since the manager may be able to recoup a portion of the fees, so it should not be described as a waiver. We have revised the reference to the fee waiver in the fee table and elsewhere in the Registration Statement to refer to fee reductions, instead of waivers. If possible, the disclosure concerning the exclusion of the Acquired Fund Fees and Expenses in footnote 7 of the fee table should be strengthened. We have revised the disclosure in footnote 7 concerning the exclusion of the Acquired Fund Fees and Expenses and the Incentive Fee from the expense limitation. DEDELS\169205.1 - 7/30/10 Mr. Jim O'Connor June 30, 2010 Page 2 The discussion of fees and expenses should include additional disclosure about the exclusion of the Acquired Fund Fees and Expenses, the Incentive Fees and the other excluded expenses set forth in the Expense Limitation Agreement from the expense limitation. We have revised the footnote 7 to the fee table and the disclosure under the heading “Other Expenses” in the Fees and Expenses section of the Registration Statement to include additional disclosure about the expense limitation, and the exclusion of the Acquired Fund Fees and Expenses, the Incentive Fee and the other excluded expenses set forth in the Expense Limitation Agreement from the expense limitation.The revised disclosure states: “For the avoidance of doubt, any front-end or contingent deferred loads, taxes, leverage interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, or extraordinary expenses, such as litigation, the fees and expenses associated with the underlying Hedge Funds (as described below) and the Incentive Fee will not be limited by the Expense Limitation Agreement.” The term of the Expense Limitation Agreement should be one year from the filing of the Registration Statement if line-item for the expense reimbursement is to be included in the fee table. Rochdale Investment Management LLC, the investment adviser to the Registrant has agreed that the Expense Limitation Agreement will remain in effect until July 31, 2011. There should be additional disclosure regarding the manager’s recovery of expenses from prior years, to state that the recovery is limited by the expense cap in effect at that time. We have added additional disclosure under the Fees and Expenses section of the Registration Statement that states that the manager may only recover expenses from prior years, “provided that prior year expenses can be recovered only if the current expense ratio is less than the prior year expense cap that was in place when such prior year expenses were waived.” The Registrant acknowledges that: · The Registrant is responsible for the accuracy and adequacy of the disclosure in the filings; · Staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the Securities and Exchange Commission (the “Commission”) from taking any action with respect to the filings; and DEDELS\169205.1 - 7/30/10 Mr. Jim O'Connor June 30, 2010 Page 3 · The Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions regarding the foregoing or the registration statements themselves, please do not hesitate to contact me at 212-880-9892. Again, I would like to thank you for all of your help regarding these filings. Sincerely, /s/ Darren J. Edelstein Darren J. Edelstein cc: Kurt Hawkesworth Robert S. Schneider, Esq. DEDELS\169205.1 - 7/30/10
